Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

This application discloses the following embodiments:

Embodiment 1 – Reproductions 1.1-1.19
Embodiment 2 – Reproductions 2.1-2.21

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  

Embodiment 1 shows a rectangular cuboid RFID Antenna Cover with an RFID Antenna intended to be enclosed inside the cover. The corners of the cover are rounded. The cover has two rounded triangular indentations that surround what appears to be a screw hole. The chamber of the cover is rectangular with rounded corners. A grid shape with two cross shapes are shown beneath the triangular shapes on the bottom of the cover and around the screw hole. There is a larger rectangular cover with rounded corners along the bottom surface of the cover. There are two rectangular shaped slots shown on the long sides of the cover immediately below the area where the triangular shaped sides are. The antenna has a smaller rectangular cuboid shape with a notch shown on one of the shorter sides of the cuboid. There are series of rectangular slots shown on the long sides of the antenna cuboid. There are four longer slots in the center and two shorter slots to either side of the longer slots. Along the front and back views of the antenna cuboid are long rectangular shapes with sharp corners along one side that fits the area created by the slot and the long side of the cuboid.

Embodiment 2 shows the same antenna cover and the same cuboid antenna shape. Instead of the rectangular shape on the front and rear of the antenna there is a U-shaped channel that runs along the mid-center of the front and rear. The channel end is closer to the bottom on the right side than the opposing channel end which stops at the center on the left side. On the front side, the channel meets a rectangular channel forming with two slots inside the rectangle. The two slots do not meet at the center. The slots along the sides of the antenna cuboid are also different in shape. The number and length of the slots follows the same pattern as the slots in Embodiment 1. However, the longer slot immediately to the left as seen from the top view is positioned on a slightly higher center axis then the other slots. It also has a shorter height then the other slots when seen from the top and bottom views.

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction to one of the following inventions is required under 35 U.S.C. 121. The above embodiments divide into the following patentably distinct groups of designs: 

Group I - Embodiment 1
Group II - Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct Groups of designs.

During a telephone discussion with Charles Ho on 7/26/2022, a request for an election was made, and the applicant did not make an election.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

In view of the above requirement, action on the merits is deferred until election is made or this restriction requirement is withdrawn.  Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. YEH whose telephone number is (571) 270-0231. The examiner can normally be reached on M-F, 10:00am – 7:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to visit the USPTO website at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, ERIC L. GOODMAN is the Supervisory Primary Examiner and can be reached on (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit the USPTO website at http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R YEH/Primary Examiner, Art Unit 2919